Appeal by defendant from two judgments of the Supreme Court, Richmond County (Barlow, J.), both rendered February 9, 1979, convicting him of two charges of robbery in the first degree, upon his pleas of guilty, and imposing sentences. H Judgments affirmed. H Defendant’s contention that Criminal Term erred in accepting his pleas of guilty to robbery in the first degree in that his statements at the time of the pleas were insufficient to establish all the elements of that crime, was not preserved for appellate review by reason of his failure to move to withdraw his pleas prior to sentence (see People v Pellegrino, 60 NY2d 636; People v Pascóle, 48 NY2d 997; People v Vicks, 91 AD2d 1052; People v Nasti, 90 AD2d 507). Titone, J. P., Rubin, Boyers and Eiber, JJ., concur.